EXHIBIT 10.36
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
Exhibit 10.36
1. CONTRACT ID CODE
 
PAGE OF PAGES
1
1
2. AMENDMENT/MODIFICATION NO.
00013
3. EFFECTIVE DATE
10/23/2014
4. REQUISITION/PURCHASE REQ. NO.
 
5. PROJECT NO. (If applicable)
 
6. ISSUED BY  CODE
8219
7. ADMINISTERED BY (If other than Item 6)  CODE
8219
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA  30341-5539
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA  30341-5539
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State, and ZIP Code)
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD # 1
 
LANSING, MI  48906-2933
 
(Bartkevicius)
(√)
9A. AMENDMENT OF SOLICITATION NO.
 
9B. DATED (See Item 11)
 
10A. MODIFICATION OF CONTRACT/ORDER NO.
 
200-2011-42084
CODE  026489018
FACILITY CODE
10B. DATED (See Item 13)
09/30/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
  The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers   is extended, is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
N/A
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(√)
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify Authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
   
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
D. OTHER (Specify type of modification and authority)
 
E. IMPORTANT: Contractor is not, is required to sign this document and return
_____ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The purpose of this Modification 00013 is to correct the typographical error for
the doses in Modification 00012.
1)    Doses for CLIN 0004 have hereby been corrected
FROM:  [**]                          TO:  [**]
2)    Consider all other terms and conditions of this contract unchanged and in
full force and effect.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF
SIGNER                                                                                    (Type
or print)
 
16A. NAME OF CONTRACTING
OFFICER                                                                                                  (Type
or print)
Christine N Godfrey
15B. CONTRACTOR/OFFEROR
BY                                                                      
(Signature of person authorized to sign)
15C. DATE SIGNED
 
16B. UNITED STATES OF AMERICA
BY  /s/ Christine N
Godfrey                                                                      
(Signature of Contracting Officer)
16C. DATE SIGNED
10/22/14
NSN
7540-01-152-8070                                                                                                  30-105                                                      STANDARD
FORM 30 (REV. 10-83)
PREVIOUS EDITION
UNUSABLE                                                                                                                                                            Prescribed
by GSA
FAR (48 CFR) 53.243